Citation Nr: 1504491	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979. 

This matter comes before the Board of Veterans' (Board) on appeal from a January 2011 rating decision of Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The request to reopen the claim of entitlement to service connection for a back condition is granted herein, and the merits of the claim are addressed in the REMAND portion of the decision below and this matter is REMANDED to the RO via the agency of original jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1. In a September 2002 rating decision, the Veteran's claim for entitlement to service connection for a back disorder was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

2. Evidence received since the September 2002 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a back disorder.



CONCLUSIONS OF LAW

1. The September 2002 rating decision denying entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2. Since the September 2002 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

II. The Merits of the Claim

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2014).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."'

Prior to the current claim, the Veteran's claim was denied in a September 2002 rating decision, which determined that while there was a record of treatment for a back strain during service, no permanent residual or chronic disability was shown in the service treatment records or post-service treatment records.  The Veteran did not appeal; accordingly, the September 2002 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302. 

In October 2010, the Veteran submitted a new claim for entitlement to service connection for a back condition.  This resulted in the January 2011 denial by the RO which is the subject of the current appeal. 

The September 2002 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service 

connection for a back disorder.  Evans v. Brown, 9 Vet. App. 273 (1996). 

According to the evidence of record, the Veteran testified at the January 2014 Board hearing that he injured his back during service and continued to experience symptoms since separation.  

In addition, the Veteran was afforded a VA examination in November 2011 where upon physical examination and review of the evidence of record, the VA examiner opined it was at least as likely as not that his degenerative disc disease of the spine was "caused by his claimed in-service injury as his injury precedes his present symptoms...."  

As the Court stated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the Veteran's lay statement of experiencing  a continuity of symptomatology and the positive nexus opinion, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision and it relates to an unestablished fact necessary to substantiate the claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be adjudicated on the underlying merits, i.e., on a de novo basis.  This claim will be discussed further in the REMAND following this decision.



ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a back disorder, is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As previously stated above, the Veteran testified before the Board that he injured his back during service and continued to experience symptoms since.  The Veteran also stated he received treatment at Baptist Hospital during the 1980s following separation from service.  The Board notes that these records are not within the claims file.  In addition, the Veteran stated he was currently receiving treatment at the VA medical center in Murfreesboro, Tennessee.  The Board further finds these records are not within the claims file. 

The RO must secure any outstanding records and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Given the Veteran's testimony that he received treatment in the 1980s and is currently receiving treatment for his back disorder, these records must be obtained and associated with the claims file.

Furthermore, given the new treatment records, the evidence of in-service symptomatology, and the Veteran's lay testimony, the Veteran should be afforded a VA examination to clarify the diagnosis and obtain an etiological opinion given the new records of medical treatment.  See Green, 1 Vet. App. at 124.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all VA and non-VA medical treatment received for his back condition.  Obtain records of all identified medical treatment, namely records from the VA Medical Center in Murfreesboro, Tennessee, and private treatment records from Baptist Hospital during the 1980s, as identified by the Veteran at the Board hearing.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can provide alternative forms of evidence.

2. Once all outstanding records, if any, have been obtained and associated with the record, schedule the Veteran for a VA examination with an appropriate specialist to identify the nature and etiology of any back disorder, to include confirmation of any prior diagnoses.

The examiner is asked to determine the nature and etiology of any diagnosed back condition, and to state whether it is at least as likely or not (i.e., there is a 50 percent or greater probability) that it is of service onset or otherwise etiologically related to the Veteran's service.

The examiner is asked to consider and discuss the April 2012 VA examination, the November 2011 VA examination, and all nexus opinions from the Veteran's private medical providers.  The Veteran's lay statements should also be considered and discussed in the examination report.

The entire claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished. 

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


